DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 7/3/2021 have been fully considered but they are not persuasive. Because:
Applicant argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 7/3/2021 that “The Applicant notes that claim 1 has been amended to recite the features previously recited in claim 21. The Examiner alleges that Bamnolker recites such a feature. The Applicant respectfully 
However, the examiner disagrees. Please see the below office action and marked Figure to show how the impurities are decreased to claimed level. The 
Applicant argues regarding claims 1 and 4 that “Naik is cited merely to allegedly disclose, inter alia, depositing a first metal layer atop a second metal layer under conditions sufficient to increase a grain size of a metal of the first metal layer. However, Naik also fails to disclose, teach, or suggest the claimed recitation removing impurities to levels below 1% to below 0.1% from the metal line by a hydrogen treatment process, as recited in the Applicant's claims. Thus, there is no teaching, suggestion, or other motivation in Naik to modify Bamnolker in a manner that would yield the limitations recited in the claim. Accordingly, even if one were to combine the references, the combination would still fail to yield the limitations recited in the claims. Therefore, a prima facie case of obviousness has not been established.”
However, the examiner disagrees. Primary reference Bamnolker teaches in depositing a first metal layer atop a second metal layer under conditions sufficient to increase a grain size of a metal of the first metal layer (FIG. 2, First metal layer Tungsten. Methods involve annealing layers during certain times of deposition as in Paragraph [0025]. Annealing or heating makes the resistivity to go lower, but the grain size to increase as known in the industry). NAIK also teaches introducing depositing a first metal layer atop a second metal layer under conditions sufficient to increase a grain size of a metal of the first metal layer (annealing or heating condition). NAIK
Hence the augments presented by the applicant are not persuasive and the action below for more explanation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 22-24 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Bamnolker et al. (US PGPub: 2015/0179461 A1), hereinafter Bamnolker, in view of NAIK et al. (US PGpub: 2015/0262,869 A1), herein after NAIK.
Regarding claim 1, Bamnolker teaches a method of lowering resistivity of a metal line, comprising: depositing a first metal layer (Tungsten, FIG.1, 120) atop a second metal layer (TiN, FIG.1, 110. Titanium nitride (TiN) belongs to a unique class of refractory metals) under conditions sufficient to increase a grain size of a metal of the first metal layer (FIG. 2, First metal layer Tungsten. Methods involve annealing layers during certain times of deposition as in Paragraph [0025]. Annealing or heating makes the resistivity to go lower, but the grain size to increase as known in the industry); etching the first metal layer to form a metal line with a first line edge roughness (First line roughness is created by default if there is an etching or not. Paragraph [0085], All anneal steps in these experiments involved annealing at 445.degree. C. for 10 minutes with argon flow with a flow rate of about 6000 sccm, or Ar/H.sub.2 flow with a flow rate below 1% to below 0.1% from the metal line by a hydrogen treatment process (FIG. 5, 10A, 10B, 12. Paragraph [0090], ABSTRACT. Paragraph [0040], Annealing can involve flowing an inert gas at a high temperature for a time range as desired. Examples of gases include argon (Ar), hydrogen (H.sub.2), and combinations thereof. Please see below FIG. 10A how impurity content born reduced from below 1% to below 0.1% depending on the etching time); and annealing the metal line at a pressure between 760 Torr and 76,000 Torr to reduce the first line edge roughness (Paragraph [0041]). 

    PNG
    media_image1.png
    385
    703
    media_image1.png
    Greyscale

Bamnolker does not explicitly teach etching the first metal layer to expose a portion of the second metal layer.
NAIK teaches etching the first metal layer (705 is a dual layer containing first metal 702 and dielectric layer 706) to expose a portion (707) of the second metal layer (708, as in FIG. 7A and 7B. Also, see Paragraphs [0107]-[110]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Bamnolker’s method of lowering resistivity of a metal line to modify with teachings as described by NAIK such that good metal conductivity to maintain a desired range of contact resistivity. Also, plasma treatment process reduces surface roughness of the deposited ruthenium-containing layer by reducing impurities and increasing film density. Thus the process can be optimized for forming an interconnection structure with improved process control without excess oxidation exposure to form accurate and desired interconnection structure for semiconductor devices.
Regarding claim 2, Bamnolker teaches the method of claim 1, wherein depositing the first metal layer atop a second metal layer is performed by a PVD process at a temperature between 20 degrees Celsius and 600 degrees Celsius and a pressure between 50 mTorr and 500 mTorr.
Regarding claim 3, Bamnolker teaches the method of claim 1, wherein the first line edge roughness is reduced by at least 10% (this is subject to manipulation. Also, In NAIK
Regarding claim 4, Bamnolker teaches a method for patterning a conductor layer on a substrate, comprising: depositing a first metal layer (Tungsten, FIG.1, 120) atop a second metal layer (TiN, FIG.1, 110. Titanium nitride (TiN) belongs to a unique class of refractory metals); removing impurities to levels below 1% to below 0.1% from the metal line by a hydrogen treatment process (FIG. 5, 10A, 10B, 12. Paragraph [0090], ABSTRACT. Paragraph [0040], Annealing can involve flowing an inert gas at a high temperature for a time range as desired. Examples of gases include argon (Ar), hydrogen (H.sub.2), and combinations thereof. Please see below FIG. 10A how impurity content born reduced from below 1% to below 0.1% depending on the etching time); annealing the metal line at a pressure between 760 Torr and 76,000 Torr to reduce the first line edge roughness (Paragraph [0041]); etching the first metal layer (120) to form a metal line with a first line edge roughness atop the second metal layer (110) (First line roughness is created by default if there is an etching or not. Paragraph [0085], All anneal steps in these experiments involved annealing at 445.degree. C. for 10 minutes with argon flow with a flow rate of about 6000 sccm, or Ar/H.sub.2 flow with a flow rate of about 6000 sccm and about 7000 sccm, respectively. A first wafer with a 30 .ANG. layer of titanium nitride barrier layer was subject to the conditions in Set A as recited above including an anneal before and after tungsten deposition. The boron content over etch time was measured and is shown in FIG. 10A and represented by 1001); removing impurities from the metal line by a second hydrogen treatment process (FIG.3, Paragraph [0040]-[0046], especially paragraph [0046] where second annealing is done and annealing condition is same as 204 of FIG. 2 where hydrogen treatment was done. So, the second annealing along with hydrogen treatment is considered second hydrogen treatment); and annealing the metal line under conditions sufficient to reduce the first line edge roughness (Paragraph [0040]-[0042]. Conditions varying pressure, temperature and time).


    PNG
    media_image1.png
    385
    703
    media_image1.png
    Greyscale

Bamnolker does not explicitly teach etching the first metal layer to expose a portion of the second metal layer.
NAIK teaches etching the first metal layer (705 is a dual layer containing first metal 702 and dielectric layer 706) to expose a portion (707) of the second metal layer (708, as in FIG. 7A and 7B. Also, see Paragraphs [0107]-[110]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Bamnolker’s method of lowering resistivity of a metal line to modify with teachings as described by NAIK such that good metal conductivity to maintain a desired range of contact resistivity. Also, plasma treatment process reduces surface roughness of the deposited ruthenium-containing layer by reducing impurities and increasing film density. Thus the process can be optimized for forming an interconnection structure with improved process control without 
Regarding claim 5, Bamnolker does not explicitly teach the method of claim 4, wherein the first metal layer comprises ruthenium, molybdenum, iridium, platinum, or rhodium.
NAIK teaches first metal layer comprises ruthenium, molybdenum, iridium, platinum, or rhodium (Paragraph [0106], [0142], Claim 11).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use Bamnolker’s method of lowering resistivity of a metal line to modify with teachings as described by NAIK such that good metal conductivity to maintain a desired range of contact resistivity. Also, by utilizing a proper integration sequence of forming interconnection structure, the metal line may be controlled with minimum oxide or contamination generation, thereby increasing manufacturing flexibility without degradation of device performance.
Regarding claim 6, Bamnolker teaches the method of claim 4, wherein the first metal layer comprises a different metal than the second metal layer (120 and 110 are different material).
Regarding claim 7, Bamnolker teaches the method of claim 4, wherein depositing the first metal layer is a physical vapor deposition (PVD) process (Paragraph [0032]).
Regarding claim 8, Bamnolker 
Regarding claim 9, Bamnolker teaches the method of claim 4, removing impurities from the first metal layer is performed at a pressure of 100 mTorr to 300 Torr (Paragraph 0076], [0004]-[0041]. The boron content over etch time was measured and is shown in FIG. 10A and represented by 1001).
Regarding claim 10, Bamnolker teaches the method of claim 4, wherein removing impurities from the first metal layer is performed at a temperature of 20 degrees Celsius to 600 degrees Celsius (Paragraph 0076], [0004]-[0041]).
Regarding claim 11, Bamnolker teaches the method of claim 4, wherein the first hydrogen treatment process comprises contacting the first metal layer with a hydrogen containing gas comprising one or more of hydrogen (H2), water (H2O), hydrogen peroxide (H202), or ammonia (NH3) (Paragraph 0090], [0049]-[0055]).
Regarding claim 12, Bamnolker teaches the method of claim 4, wherein annealing the first metal layer is performed at a temperature of 300 degrees Celsius to 600 degrees Celsius (Paragraph 0076], [0004]-[0041]).
Regarding claim 13, Bamnolker teaches the method of claim 4, wherein removing impurities from the metal line is performed at a pressure of 100 mTorr to 300 Torr (Paragraph 0076], [0004]-[0040]).
Regarding claim 14, Bamnolker teaches the method of claim 4, wherein removing impurities from the metal line is performed at a temperature of 20 degrees Celsius to 600 degrees Celsius (Paragraph 0076], [0004]-[0040]).
Regarding claim 15, Bamnolker teaches the method of claim 4, wherein the second hydrogen treatment process comprises contacting the metal line with a 
Regarding claim 16, Bamnolker teaches the method of claim 4, wherein annealing the metal line is performed at a temperature of 300 degrees Celsius to 600 degrees Celsius (Paragraph 0076], [0004]-[0040]).
Regarding claim 22, Bamnolker teaches the method of claim 1, wherein removing impurities from the metal line by the hydrogen treatment process comprises removing impurities to levels below 0.1% by total weight of the metal line (Paragraph 0090], [0049]-[0055]. FIG. 5, 10A, 10B, 12. Paragraph [0090], ABSTRACT. Paragraph [0040], Annealing can involve flowing an inert gas at a high temperature for a time range as desired. Examples of gases include argon (Ar), hydrogen (H.sub.2), and combinations thereof. Please see below FIG. 10A how impurity content born reduced to below 0.1% depending on the etching time and annealing step).
Regarding claim 23, Bamnolker teaches the method of claim 1, wherein etching the first metal layer to form the metal line with the first line edge roughness and to expose the portion of the second metal layer comprises a three step process including a break-through process, a bulk etching process, and a residual clean process. (Paragraph [0071]-0076], [0004]-[0040], FIG. 4, 10A-12).
Regarding claim 24, Bamnolker teaches the method of claim 1, wherein metal line has an aspect ratio of one of to 1, 15 to 1, 10 to 1, 5 to 1, or 0.5 to 1 (subject to manipulation. As stated in Ding et al (US PGpub: 2018/0012841 in Paragraph [0027], [0037] the motivation being small aspect ratios are more conducive for generating a columnar microstructure.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/          Primary Examiner, Art Unit 2828